MEMORANDUM **
Don Daniel, a California state prisoner formerly in the custody of the Sacramento County Sheriff, appeals pro se the district court’s judgment dismissing with prejudice his 42 U.S.C. § 1983 action alleging the sheriffs officers improperly opened his legal mail and retained his legal materials. We have jurisdiction pursuant to 28 U.S.C. § 1291, we review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
Because only mail from a prisoner’s lawyer is legal mail, the district court properly concluded that Daniel failed to state a claim with respect to mail from courts and the Sheriffs Office. See Keenan v. Hall, 83 F.3d 1083, 1094 (9th Cir.1996), as amended by 135 F.3d 1318 (9th Cir.1998) (order). With respect to the one letter from his counsel, Daniel failed to state a constitutional claim because he did not allege an actual injury to his access to the courts or to his right to counsel in his criminal case. See Lewis v. Casey, 518 U.S. 343, 351, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
The district court properly concluded that Daniel failed to state an actionable claim against either Sheriff Blanas or Sacramento County. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989) (stating that section 1983 defendants must have person*395al involvement in the alleged violation); Ivey v. Board of Regents, 678 F.2d 266, 268 (9th Cir.1982) (concluding that actions, practices or policies of a governmental body must be directly connected to the alleged constitutional violation).
Daniel’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.